EXHIBIT 31.2 CERTIFICATION OF PRINCIPAL OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I, David Wolfson, certify that: 1. I have reviewed this Quarterly Report on Form10-Q/A of Be Active Holdings, Inc. 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. Dated: August 14, 2014 /s/ David Wolfson By: David Wolfson (Principal Financial and Accounting Officer)
